DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022, 5/16/2022, 1/24/2022, 1/5/2022, 12/27/2021, 10/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers US 2018/0079424A1 in view of Bae KR101696821B1.
As to claim 1, Myers discloses a method of determining a weather or road condition in an environment around a vehicle operating in an autonomous driving mode, the method comprising [Myers: 0018]: 
causing, by the one or more processors upon determining that the set of driving criteria has been met, a subsystem of the vehicle to actuate one or more components of the subsystem during operation in the autonomous driving mode [Myers: 0018, 0020]; 
performing an action in response to determining the adverse weather or road condition in the environment around the vehicle [Myers: 0018].
determining, by one or more processors of the vehicle, whether a set of driving criteria has been met, the set of driving criteria including at least one of (i) a trajectory, or (ii) a minimum amount of headway with another vehicle along a roadway [Myers: 0018 “In one embodiment, ice and snow detection system 104 detects ice or snow in the path of the vehicle (e.g., ahead of the vehicle) and adjusts one or more vehicle operations to avoid the ice/snow or allow the vehicle to safely drive across the ice/snow.” ]  [Bae: 0031-0033]; 
Myers does not explicitly disclose comparing actual to expected poses. However, Bae discloses 
comparing, by the one or more processors, an actual pose of the vehicle along the roadway during actuation of the one or more components with an expected pose of the vehicle along the roadway [Bae: 0031-0033]; 
determining that there is an adverse weather or road condition in the environment around the vehicle when there is either no pose match or there is a pose discrepancy based on comparing the actual pose and the expected pose [Bae: 0031-0033]. It would have been obvious to one of ordinary skill in the art to modify the determination portion of the control of Myers to include a pose comparison as disclosed in Bae as it merely uses the known device of Myers, in a known way with predictable results for the benefit of determining slip while in the weather condition road. 
As to claim 2, Myers in view of Bae discloses wherein: the trajectory is a constant trajectory and the set of driving criteria includes the constant trajectory; and causing the subsystem to actuate the one or more components includes causing a braking operation until information from the subsystem indicates that one or more wheels of the vehicle are starting to lose traction [Bae: 0031-0033 e.g., slip determining]..
As to claim 3, Myers in view of Bae discloses controlling the braking based on slip, but is not specific with pumping the brakes during a slip condition. However, Examiner takes Official Notice that pumping the brakes is a common driving method to deal with slipping. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the brake control of Myers in view of Bae to include pumping the brakes because it is a well known method drivers employ when dealing with a slipping vehicle it uses a known device in a known way with predictable results for the benefit of replicating a human drivers response to control slipping vehicle. 
As to claim 8, Myers in view of Bae discloses wherein: the one or more components includes an acceleration component [Myers: 0018]; and causing the subsystem of the vehicle to actuate one or more components of the subsystem during operation in the autonomous driving mode includes: selecting an amount of acceleration to employ [Myers: 0018]; and causing the acceleration component to accelerate the vehicle in the autonomous driving mode according to the selected amount of acceleration [Myers: 0018].
As to claim 9, Myers in view of Bae suggests wherein selecting the amount of acceleration to employ selects the amount of acceleration from standstill [Myers: 0018 discloses controlling the acceleration in response to a detected weather condition, and Bae: 0031-0033 discloses a mismatch in the speed and wheel rotation. Controlling the acceleration based on the slip from a stopped condition would be obvious to one of ordinary skill in the art at the time of filing as it merely uses a known device in a known way with predictable results to account for the slippage that can happen at vehicle stopping points when restarting movement.].
As to claim 10, Myers in view of Bae inherently discloses wherein selecting the amount of acceleration to employ is done to bring the vehicle from a first speed to a second speed [Acceleration is defined as a change in speed over time. The definition of acceleration includes a first and second speed.].
As to claim 11, Myers in view of Bae suggests wherein causing the subsystem of the vehicle to actuate one or more components of the subsystem during operation in the autonomous driving mode includes actuating a braking component of the subsystem [Myers: 0018 controls the braking system. Examiner takes Official Notice that the use case, which is given little patentable weight, of stopping for a light or a stop sign is a well-known use of braking in an automobile. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the braking use of Myers in view of Bae to include the use of braking for stop signs and red lights as it merely uses a known device in a known way with predictable results for the benefit of complying with traffic laws.] in order to brake for a red light or a stop sign.
As to claim 12, Myers in view of Bae discloses wherein causing the subsystem of the vehicle to actuate one or more components of the subsystem during operation in the autonomous driving mode includes actuating a braking component of the subsystem in order to slow the vehicle down during a turning operation [Myers: 0018, 0020].
As to claim 13, Myers in view of Bae discloses wherein performing the action includes at least one of performing a corrective driving action, implementing a route re-planning action, causing a modification in a behavior prediction for an object in the environment, providing a notification to another vehicle, or providing a notification to a backend system [Myers: 0019] [Bae: 0034].
As to claim 14, Myers in view of Bae discloses wherein performing the corrective driving action includes adjusting a future braking profile of the vehicle [Myers: 0018 the weather condition was detected ahead of the vehicle and the braking may be controlled.].
As to claim 15, Myers in view of Bae discloses wherein the pose discrepancy includes at least one of a lateral or longitudinal pose discrepancy [Bae: 0032]. See claim 1 for motivation to combine.
As to claim 16, Myers in view of Bae discloses wherein the pose discrepancy further includes an orientation or yaw discrepancy [Bae: 0041, 0032]. See claim 1 for motivation to combine.
As to claim 17, Myers in view of Bae discloses a vehicle configured to operate in an autonomous driving mode [Myers: #502 0018], the vehicle comprising: 
a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode [Myers: 0018]; 
a perception system including one or more sensors configured to detect objects in an environment external to the vehicle [Myers: 0022 #106-110, #114]; 
a positioning system configured to determine a current position of the vehicle [Myers: #112]; and 
a control system including one or more processors, the control system operatively coupled to the driving system, the perception system and the positioning system [Myers: Fig. 1, #102], the control system being configured to:  see claim 1 for citations to the included method.
As to claim 18, Myers in view of Bae discloses wherein: the trajectory is a constant trajectory and the set of driving criteria includes the constant trajectory; and causing the driving system of the vehicle to actuate one or more of the steering subsystem, the acceleration subsystem or the deceleration subsystem includes causing a braking operation until information from the deceleration subsystem indicates that one or more wheels of the vehicle are starting to lose traction [Bae: 0031-0033 e.g., slip determining]. See claim 1 for motivation.
As to claim 19, Myers in view of Bae discloses wherein: causing the driving system of the vehicle to actuate one or more of the steering subsystem[Myers: 0018], the acceleration subsystem or the deceleration subsystem includes: selection of an amount of acceleration to employ[Myers: 0018]; and causing the acceleration subsystem to accelerate the vehicle in the autonomous driving mode according to the selected amount of acceleration[Myers: 0018].
As to claim 20, Myers in view of Bae discloses wherein perform the action includes at least one of perform a current corrective driving action, adjust a future braking profile of the vehicle, implement a route re-planning action, cause a modification in a behavior prediction for an object in the environment, provide a notification to another vehicle, or provide a notification to a backend system[Myers: 0019] [Bae: 0034].
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Bae in view of Kazemi US 2019/0235499 A1.
As to claim 4, Myers in view of Bae discloses detecting the surroundings and trajectory, but does not explicitly disclose headway. Kazemi discloses wherein the set of driving criteria includes the minimum amount of headway with the other vehicle along the roadway [Kazemi: 0165]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Myers in view of Bae to include a headway determination of Kazemi as it merely uses a known device in a known way with predictable results for the benefit of keeping a safe distance.
As to claim 5, Myers in view of Bae does not explicitly disclose headway. Kazemi suggests wherein the minimum amount of headway is a minimum amount of time based on current rates of speed of the vehicle operating in the autonomous driving mode and the other vehicle [Kazemi: 0030, 0165, 0104, 0024, 0026]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Myers in view of Bae to include a headway determination of Kazemi as it merely uses a known device in a known way with predictable results for the benefit of keeping a safe distance. 
As to claim 6, Myers in view of Bae does not explicitly disclose headway. Kazemi suggests wherein the minimum amount of headway is a minimum distance threshold based on current rates of speed of the vehicle operating in the autonomous driving mode and the other vehicle. vehicle [Kazemi: 0030, 0165, 0104, 0024, 0026]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Myers in view of Bae to include a headway determination of Kazemi as it merely uses a known device in a known way with predictable results for the benefit of keeping a safe distance. 
As to claim 7, Myers in view of Bae does not explicitly disclose headway. Kazemi suggests wherein the other vehicle is a trailing vehicle located behind the vehicle operating in the autonomous driving mode [Kazemi: 0131]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Myers in view of Bae to include a headway determination of Kazemi as it merely uses a known device in a known way with predictable results for the benefit of keeping a safe distance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20160121890 A1 is an adaptive cruise control system using v2v communication and a control method thereof. The adaptive cruise control system for a vehicle using V2V communication includes: a relative distance/speed input unit receiving a relative distance and a relative speed between a recognized preceding vehicle and an own vehicle; a communication unit receiving road surface information from the recognized preceding vehicle; a constant changing unit comparing the received road surface information with road surface information received at a previous time and changing a V2V distance constant when the road surface information is changed in accordance with a result of the comparison; a target V2V distance calculation unit calculating a target V2V distance between the recognized preceding vehicle and the own vehicle based on the changed V2V distance constant; and a target acceleration calculation unit calculating the target acceleration of the own vehicle by using the received road surface information.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665